MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2019 ME 5 
Docket:	      Wal-18-204	
Submitted	
  On	Briefs:	 November	28,	2018	
Decided:	     January	15,	2019	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                         DANIELLE	N.	(HASHEY)	CASHMAN	
                                        	
                                       v.		
                                        	
                         JAISON	W.	(HASHEY)	ROBERTSON	
	
	
HUMPHREY,	J.	

       [¶1]		Jaison	W.	(Hashey)	Robertson	appeals	from	a	judgment	of	divorce	

entered	by	the	District	Court	(Belfast,	Worth,	J.).		Jaison	contends	that	the	court	

erred	 by	 adopting	 Danielle	 N.	 (Hashey)	 Cashman’s	 proposed	 judgment	 and	

erred	 in	 its	 classification	 of	 marital	 property	 and	 the	 determination	 of	 his	

income.		We	affirm	the	judgment.			

                       I.		INDEPENDENCE	OF	THE	JUDGMENT	

       [¶2]		We	begin	by	addressing	Jaison’s	challenge	to	the	legitimacy	of	the	

court’s	 judgment.	 	 He	 argues	 that	 the	 court	 erred	 in	 adopting	 Danielle’s	

proposed	judgement	without	exercising	its	independent	judgment.			

	      [¶3]		“[A]	trial	court's	verbatim	adoption	of	findings	or	orders	proposed	

by	one	party	in	a	case	is	disfavored,	as	such	an	approach	suggests	that	the	court	
2	

has	not	carefully	reviewed	the	evidence	or	applied	its	independent	judgment	in	

making	its	findings	and	conclusions."		Yap	v.	Vinton,	2016 ME 58,	¶	10,	137 A.3d
194;	 see	 also	 Jarvis	 v.	 Jarvis,	 2003 ME 53,	 ¶	 14,	 832 A.2d 775.	 	 When	 a	 court	

adopts	a	 proposed	order	without	material	change,	we	consider	“whether	the	

findings	 and	 order	 reflect	 the	 application	 of	 judgment	 by	 the	 court	 and	 not	

simply	one	of	the	parties.”		See	Yap,	2016 ME 58,	¶	10,	137 A.3d 194.	

       [¶4]	 	 Contrary	 to	 Jaison’s	 argument	 that	 the	 court	 improperly	 adopted	

Danielle’s	 proposed	 judgment	 verbatim,	 the	 divorce	 order,	 when	 read	 in	 its	

entirety,	reflects	the	fair	and	independent	judgment	of	the	court.		See	id.		While	

it	is	clear	that	the	court	drew	substantially	from	portions	of	Danielle’s	proposed	

judgment	and	imported	some	language	directly,	the	final	divorce	order	differed	

substantially	from	Danielle’s	proposal	in	several	key	areas.		The	court	clearly	

exercised	 its	 independent	 judgment	 by	 departing	 from	 Danielle’s	 proposed	

judgment	 in	 its	 underlying	 factual	 findings,	 allocation	 of	 parental	 rights	 and	

responsibilities,	 discussion	 of	 spousal	 support,	 award	 of	 attorney	 fees,	 and	

allocation	of	the	guardian	ad	litem	costs.		The	court	did	not,	as	Jaison	suggests,	

take	Danielle’s	versions	of	the	facts	without	basis.		Rather,	the	court	exercised	

its	 independent	 judgment	 and	 made	 factual	 findings	 that	 are	 supported	 by	

competent	 evidence,	 much	 of	 which	 Jaison	 himself	 submitted	 or,	 at	 the	 very	
                                                                                                             3	

least,	did	not	dispute.		Further,	the	trial	court	was	best	positioned	to	review	the	

testimony	 and	 credibility	 of	 all	 witnesses	 and	 give	 weight	 to	 the	 evidence	

submitted.		See	Sloan	v.	Christianson,	2012 ME 72,	¶	29,	43 A.3d 978.		Jaison’s	

challenge	 to	 the	 integrity	 of	 the	 judgment	 is	 therefore	 unpersuasive	 and	 we	

next	consider	his	challenges	to	the	financial	aspects	of	the	court’s	order.			

                                           II.		BACKGROUND	

	       [¶5]		The	following	facts,	which	are	supported	by	the	evidence,	are	drawn	

from	the	divorce	judgment.	See	Sullivan	v.	George,	2018 ME 115,	¶	2,	191 A.3d
1168.	

        [¶6]		Danielle	and	Jaison	were	married	in	Maine	on	September	13,	2003,	

and	 separated	 in	 July	 2016.	 	 The	 parties’	 two	 minor	 daughters	 reside	 with	

Danielle,	 who	 has	 always	 been	 their	 primary	 caretaker.	 	 For	 much	 of	 their	

marriage,	Jaison	behaved	violently	toward	Danielle	and	“intentionally	exposed	

the	children	to	his	angry	and	threatening	style.”		Both	children	have	expressed	

hesitation	 and	 fear	 about	 visiting	 with	 him	 because	 of	 his	 frequent	 angry	

outbursts.1			




    1		Jaison’s	violence	has	been	primarily	directed	at	Danielle.		He	has	threatened	to	smash	her	truck	

and	take	the	children	away.		He	has	thrown	items—including	knives—in	the	home,	struck	Danielle	
with	 a	 gallon-size	 bottle	 of	 water,	 pointed	 a	 gun	 at	 her,	 and	 threatened	 her	 life	 while	 he	 was	
intoxicated.		On	June	22,	2017,	after	receiving	angry	threats	from	Jaison,	Danielle	fled	the	marital	
home	with	the	children.		When	she	returned	two	days	later	to	gather	clothing	for	herself	and	the	
4	

	      [¶7]		Both	parties	have	six-figure	incomes.		Danielle	earns	approximately	

$144,000	 per	 year	 and	 pays	 for	 the	 family’s	 health	 insurance	 and	 childcare	

expenses.	 	 Jaison	 owns	 and	 operates	 a	 construction	 business	 that	 generated	

gross	revenues	of	$492,453	in	2016.		Although	Jaison	maintains	that	in	2016	he	

had	 no	 personal	 income	 and	 suffered	 a	 loss	 of	 $6,328,	 the	 court	 determined,	

based	 on	 information	 he	 provided	 in	 two	 loan	 applications,	 his	 business	

practices,	 and	 his	 lifestyle	 choices,	 that	 his	 net	 personal	 income	 was	 actually	

$150,000	that	year.			

	      [¶8]	 	 The	 parties	 own	 a	 marital	 home	 in	 Swanville,	 Maine,	 with	 a	

mortgage	of	$143,000	and	an	additional	home	equity	line	of	credit	of	$7,600.		

The	 District	 Court	 (Belfast,	 Worth,	 J.)	 awarded	 the	 home	 to	 Danielle,	 but	

ordered	 that	 the	 home	 be	 sold.	 	 Danielle	 spent	 approximately	 $42,000	 to	

prepare	the	home	for	sale	and	is	responsible	for	the	costs	of	maintaining	the	

home	until	it	is	sold.	

       [¶9]	 	 During	 the	 pendency	 of	 the	 divorce,	 Jaison	 purchased	 a	 camp	 in	

Orrington,	Maine,	worth	$74,900,	from	his	father.		While	no	evidence	of	a	deed	

or	 payment	 was	 presented	 at	 trial,	 evidence	 of	 Jaison’s	 social	 media	 posts	



children,	she	discovered	that	Jaison	had	thrown	most	of	her	belongings	in	a	dumpster	outside	the	
residence	and	doused	them	in	gasoline.			
                                                                                                      5	

announcing	 his	 purchase	 of	 the	 property,	 his	 interrogatory	 responses	 listing	

the	 Orrington	 address	 as	 one	 of	 his	 residences,	 and	 his	 efforts	 to	 make	

improvements	 to	 the	 land,	 including	 obtaining	 a	 demolition	 permit,	 was	

admitted.	 	 The	 court	 ultimately	 concluded	 that	 the	 camp	 was	 a	 marital	 asset	

and	awarded	it	to	Jaison.			

	       [¶10]	 	 The	 court	 divided	 the	 couple’s	 household	 effects	 based	 on	 the	

parties’	respective	possession	of	those	items	at	the	time	of	trial.		In	addition,	

Danielle	 and	 Jaison	 each	 retained	 their	 own	 bank	 accounts,	 credit	 card	 debt,	

and	 business/retirement	 accounts.	 	 In	 total,	 Danielle	 was	 awarded	 property	

worth	 $60,000,	 including	 her	 401(k),2	 and	 Jaison	 retained	 property3	 worth	

approximately	 $176,900,	 including	 the	 Orrington	 camp.	 	 Finally,	 the	 court	

ordered	Jaison	to	pay	Danielle	$20,000	to	achieve	a	more	equitable	division	of	

the	marital	estate,	an	additional	$5,556	to	reimburse	her	for	the	clothing	and	




    2		Danielle’s	401(k)	has	a	face	value	of	approximately	$97,000	and	a	net	value	of	$57,	219.		She	

borrowed	$10,000	from	the	principal	of	her	401(k)	to	lend	to	Jaison,	$20,000	to	make	repairs	on	the	
home,	and	$10,000	to	replace	the	items	Jaison	destroyed.			
    3		This	property	included	a	2017	Victory	motorcycle,	worth	$10,000,	at	issue	in	this	case.		Although	

Jaison	and	his	girlfriend	testified	that	the	motorcycle	was	a	birthday	gift	from	her	to	him,	the	court	
concluded	that	the	motorcycle	was	marital	property	because	Jaison	asked	Danielle	for	a	$10,000	loan	
within	a	week	of	obtaining	the	motorcycle	and	“more	likely	than	not”	used	that	money	to	repay	his	
girlfriend	for	the	purchase	of	the	motorcycle,	and	because	Jaison	did	not	identify	the	motorcycle	as	
nonmarital	property	on	his	financial	statements.			
6	

other	 items	 he	 intentionally	 destroyed,	 and	 $15,000	 to	 offset	 Danielle’s	

attorney	fees.			

                                   III.		DISCUSSION	

      [¶11]		Jaison	 primarily	 argues	that	the	 court	erred	 in	 determining	that	

both	the	motorcycle	and	the	family	camp	were	marital	property,	and	that	his	

income	was	$150,000	in	2016.		

A.	   Marital	Property		

      [¶12]	 	 We	 review	 the	 District	 Court’s	 findings	 of	 fact	 as	 to	 whether	

property	is	marital	for	clear	error.		Bonville	v.	Bonville,	2006 ME 3,	¶	9,	890 A.2d
263;	 see	 also	 Sloan,	 2012 ME 72,	 ¶	 2,	 43 A.3d 978.	 	 Because	 Jaison	 did	 not	

request	further	findings	of	fact,	“we	will	infer	that	the	trial	court	found	all	the	

facts	 necessary	 to	 support	 its	 judgment,	 if	 those	 findings	 are	 supported	 by	

competent	evidence	in	the	record.”		Adoption	of	Paisley,	2018 ME 19,	¶	27,	178
A.3d 1228.	 	 Contrary	 to	 Jaison’s	 arguments,	 there	 was	 competent	 record	

evidence	to	support	the	court’s	finding	that	he	purchased	the	motorcycle	and	

the	camp	and	that	these	assets	were	marital	property.		See	Sloan,	2012 ME 72,	

¶	25,	43 A.3d 978.		Although	Jaison	and	his	girlfriend	testified	that	he	did	not	

purchase	the	motorcycle	or	the	camp,	the	court	was	not	required	to	find	this	
                                                                                                    7	

testimony	credible,	as	it	clearly	did	not.4		See	Sloan,	2012 ME 72,	¶	29,	43 A.3d
978 (“[T]he	trial	court	is	not	required	to	accept	any	testimony	or	evidence	as	

fact.”).		“[B]ecause	of	the	trial	court's	superior	vantage	point	to	hear	and	assess	

the	evidence,	we	will	not	substitute	our	judgment	for	that	of	the	trial	court	as	

to	the	weight	or	credibility	of	the	evidence	if	there	is	evidence	in	the	record	to	

rationally	support	the	court's	result.”		Id.		The	court’s	allocation	of	the	parties’	

marital	assets	is	without	error.	

B.	    Determination	of	Income			

       [¶13]	 	 “A	 court’s	 determination	 of	 a	 party’s	 income	 in	 a	 divorce	

proceeding	is	a	factual	finding	that	we	review	for	clear	error.”		Payne	v.	Payne,	

2006 ME 73,	¶	7,	899 A.2d 793.		We	will	vacate	a	trial	court’s	determination	of	

income	only	if	it	is	not	supported	by	sufficient,	competent	record	evidence.		See	

id.		In	this	case,	the	court	heard	testimony	from	Jaison	that	in	2016	he	incurred	

a	personal	loss	of	approximately	$6,000,	the	same	amount	reflected	on	his	child	

support	 affidavits.	 	 The	 court,	 however,	 also	 heard	 testimony	 from	 Jaison	

regarding	 two	 credit	 loan	 applications	 from	 2015	 and	 2017	 on	 which	 he	

reported	 his	 annual	 income	 as	 $150,000,	 and	 the	 documents	 were	 admitted	



   4		As	to	the	camp,	for	example,	the	court	explicitly	found	that	Jaison’s	“testimony	that	he	has	not	

purchased	the	property	was	not	believable.”			
8	

into	 evidence.	 	 “[I]t	 is	 the	 trial	 court's	 province	 to	 make	 credibility	

determinations	between	competing	evidence.”		Violette	v.	Violette,	2015 ME 97,	

¶	16,	120 A.3d 667.		Therefore,	the	court	did	not	clearly	err	when	it	relied	on	

Jaison’s	business	tax	returns,	two	loan	applications,	and	testimony	regarding	

his	 multiple	 recreation	 vehicles,	 trips,	 and	 other	 lifestyle	 choices	 that	 all	

suggested	that	his	income	far	exceeded	the	$6,000	loss	he	claimed	in	that	year.5		

See	Sloan,	2012 ME 72,	¶	29,	43 A.3d 978.			

         [¶14]		Contrary	to	Jaison’s	arguments,	the	court’s	order	clearly	reflects	

its	independent	judgment	and	is	fully	supported	by	competent	evidence	in	the	

record.		The	court	did	not	err	in	its	characterization	of	the	parties’	relationship,	

nor	 did	 it	 abuse	 its	 discretion	 in	 its	 classification	 and	 division	 of	 marital	



     5		Although	the	court	stated	that	it	“assigns	and	imputes	an	income”	to	Jaison,	it	actually	made	a	

factual	finding,	based	on	a	reasonable	extrapolation	from	the	evidence,	that	his	income	was	$150,000,	
an	amount	substantially	higher	than	his	claimed	$6,000	loss.		In	general,	“[i]f	a	divorce	court	finds	
that	a	party	is	voluntarily	underemployed,	the	court	may	impute	income	to	that	party	for	the	purpose	
of	calculating	that	party's	child	or	spousal	support	obligations.”		Ehret	v.	Ehret,	2016 ME 43,	¶	14,	135
A.3d 101 (citations	omitted);	see	also	19-A	M.R.S.	§	2001(5)(D)	(2017).		In	this	case	there	was	no	
evidence	 presented,	 nor	 did	 the	 court	 find,	 that	 Jaison	 was	 voluntarily	 unemployed	 or	
underemployed.		Instead,	the	court	simply	reviewed	all	of	the	evidence	pertaining	to	Jaison’s	income	
in	2016—including	his	business	practices,	lifestyle	choices,	tax	returns,	and	loan	applications—and	
determined	that	the	overall	weight	of	this	evidence	supported	the	conclusion	that	his	income	was,	in	
fact,	 $150,000	 and	 not	 the	 substantially	 lesser	 amount	 he	 claimed.	 	 The	 court’s	 determination	 of	
Jaison’s	income	amounts	to	an	issue	of	evidentiary	weight	and	credibility	rather	than	the	outright	
imputation	 of	 income	 typical	 in	 many	 child	 and	 spousal	 support	 cases	 where	 the	 court	 assigns	 a	
higher	income	to	a	party	based	on	that	person’s	income-earning	capacity.		See	Sloan	v.	Christianson,	
2012 ME 72,	¶	29,	43 A.3d 978;	see	also,	e.g.,	Ehret,	2016 ME 43,	¶	14,	135 A.3d 101;	Wrenn	v.	Lewis,	
2003 ME 29,	¶	18,	818 A.2d 1005.		The	court	did	not	clearly	err	in	reaching	this	finding.		See	Payne	v.	
Payne,	2006 ME 73,	¶	7,	899 A.2d 793.	
                                                                                9	

property.		The	court	is	best	situated	to	evaluate	the	credibility	of	the	parties’	

testimony	and	the	weight	of	the	evidence	introduced	at	trial,	and	did	so	without	

error	in	this	case.			

         The	entry	is:	

                            Judgment	affirmed.		
	
	     	    	     	      	     	
	
Joseph W. Baiungo, Esq., Belfast, for appellant Jaison (Hashey) Robertson

Christopher K. MacLean, Esq., and Laura P. Shaw, Esq., Camden Law LLP,
Camden, for appellee Danielle N. (Hashey) Cashman
	
	
Belfast	District	Court	docket	number	FM-2017-139	
FOR	CLERK	REFERENCE	ONLY